PER CURIAM.
In these consolidated appeals, Perry L. Colter appeals the district court’s order (1) *317denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) (No. 02-6124); and (2) denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001) (No. 02-6125). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny certificates of appealability and dismiss the appeals in both Nos. 02-6124 and 02-6125 on the reasoning of the district court. See Colter v. United States, Nos. CA-01-1327-CCB; CR-95-405-CCB; CA-99-3752 (D. Md. filed Dec. 28, 2001; entered Dec. 31, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.